ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing en banc, the opposition thereto, the motion of Public Defender Service for leave to file amicus curiae brief, the lodged brief, the motion of Health Care for the Homeless Project, Inc. for leave to file statement, the lodged statement, the motion of The House of Ruth for leave to file statement, the lodged statement, the motion of The Coalition For the Homeless, Inc. for leave to file statement, the lodged statement, the motion of Washington Psychiatric Society for leave to appear as ami-cus curiae and to file statement, the lodged statement, appellant s opposition to statements, the motion of appellee for leave to file reply to opposition to statements, and the lodged reply, it is
ORDERED that the motions are granted and the Clerk is directed to file the lodged amicus curiae brief, the lodged statements in support of the petition, and the lodged reply of appellee; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellant’s petition for rehearing en banc is granted and that the opinion and judgment of July 10, 1991, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before April 17, 1992.